Houghton, J.
(dissenting):
The defendants- Were not the vendors of the violin, but they are expressly alleged to have acted as agents for the vendor. If they made a- warranty, the facts alleged do not show any consideration for their agreement. To my mind the only action the plaintiff has against these defendants is one for damages for deceit. The complaint is not framed on that theory, and I think that- judgment in behalf of the defendants on the pleadings was properly granted and that the order should be affirmed. -
Order reversed, with ten.dollars costs and disbursements, and. motion denied, with ten dollars costs, and judgment vacated.